Citation Nr: 1137472	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  09-30 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right hand neurological disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hand neurological disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2011, the Veteran and his wife testified at a hearing before the undersigned at the RO.  


FINDINGS OF FACT

1.  The evidence received since the January 1991 rating decision, that initially denied the Veteran's claim of service connection for a right hand neurological disorder, is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  

2.  The evidence received since the January 1991 rating decision, that initially denied the Veteran's claim of service connection for a left hand neurological disorder, is new and when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  

3.  The competent and credible medical evidence of record demonstrates that the Veteran has a neurological disorder of the right hand, diagnosed as chronic inflammatory demyelinating polyneuropathy, due to his military service.

4.  The competent and credible medical evidence of record demonstrates that the Veteran has a neurological disorder of the left hand, diagnosed as chronic inflammatory demyelinating polyneuropathy, due to his military service.


CONCLUSIONS OF LAW

1.  New and material evidence was received sufficient to reopen the claim of entitlement to service connection for a right hand neurological disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  New and material evidence was received sufficient to reopen the claim of entitlement to service connection for a left hand neurological disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  A neurological disorder of the right hand, diagnosed as chronic inflammatory demyelinating polyneuropathy, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

4.  A neurological disorder of the left hand, diagnosed as chronic inflammatory demyelinating polyneuropathy, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  

In this regard, the Board notes that the claims of service connection for right and left hand neurological disorders are being reopened and granted.  Therefore, any defects in VCAA notice and development is harmless error and further VCAA discussion is not required as to these claims.  

The Claims to Reopen

The Veteran contends that his right and left hand neurological disorders first manifested with symptoms of numbness while he was on active duty in the mid-1980's and that this problem, which has since been diagnosed as polyneuropathy and chronic inflammatory demyelinating polyneuropathy, has continued to the current time.  It is also alleged that the disease process that causes his already service connected neurological disorders in his feet and his bilateral hearing loss, chronic inflammatory demyelinating polyneuropathy, is a progressive disease process that has spread to his upper extremities and causes his right and left hand numbness.  It is also requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the most recent denial of these claims in the January 1991 rating decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

When a chronic disease such as an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year of the veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In summary, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the January 1991 rating decision denied the claim of service connection for sensory disturbance of the hands because the record did not show the current existence of a chronic disease process causing sensory disturbance of the hands.  

However, the Board's review of the records that have been added to the claims file since January 1991 reveals new evidence of a diagnosis.  Specifically, medical records obtained from the Jacksonville Naval Hospital show the Veteran's complaints of bilateral hand numbness being diagnosed as polyneuropathy in 1996 and chronic inflammatory demyelinating polyneuropathy (CIDP) starting in 2003.  See, among other things, June 1996 and February 2006 electromyography (EMG) and nerve conduction studies; treatment records dated from November 2003 to August 2005.  In a February 2008 letter from a staff neurologist at Jacksonville Naval Hospital, it was also opined that the Veteran's chronic inflammatory demyelinating polyneuropathy "most likely developed in the early 1980s" while the claimant was on active duty. 

The Board finds that the diagnoses of polyneuropathy and chronic inflammatory demyelinating polyneuropathy as the causes of the Veteran's hand numbness as well as the opinion that chronic inflammatory demyelinating polyneuropathy first started while the claimant was on active duty is both new and material evidence as defined by regulation.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.").  

The claims of service connection for right and left hand neurological disorders are therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Service Connection Claims

As to the merits of the Veteran's claims of service connection for right and left hand neurological disorders, the Board finds that the appellant is competent and credible to report that he had problems with tingling, pain, and numbness in his hands during service and since that time even though it was not documented in service treatment records or post-service medical records until 1996 because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Notably, in 1991, service connection for sensory disturbances of the lower extremities was established.  This condition is now recognized as demyelinating polyneuropathy of the lower extremities.

As to medical evidence of a current disability, as reported above, medical records obtained from the Jacksonville Naval Hospital show the Veteran's complaints of bilateral hand numbness being diagnosed as polyneuropathy in 1996 and chronic inflammatory demyelinating polyneuropathy starting in 2003.  See, among other things, June 1996 and February 2006 electromyography (EMG) and nerve conduction studies; treatment records dated from November 2003 to August 2005.  

As to medical evidence of a nexus between the current neurological disorders and military service, as reported above, in a February 2008 letter from a staff neurologist at Jacksonville Naval Hospital it was opined that the Veteran's chronic inflammatory demyelinating polyneuropathy was due to his military service.  Specifically, the neurologist reported that he had followed the Veteran since 2005; the claimant reported a history of numbness in his feet that started in 1983 which numbness had spread to his hands by 1987 while still on active duty; and the appellant had a work-up in 2003 that diagnosed chronic inflammatory demyelinating polyneuropathy.  It was thereafter opined that "based on the history provided to me, his upper and lower extremity sensorimotor symptoms are related to an underlying acquired demyelinating polyneuropathy which he most likely developed in the early 1980s" while he was on active duty.  Moreover, the Board notes that a review of the record on appeal reveals extensive treatment records from Jacksonville Naval Hospital including a neurological examination conducted by this same neurologist in March 2005 that both took a detailed medical history of the claimant that was entirely consistent with the medical evidence found in the claims file and conducted an in depth examination of the appellant that revealed that adverse symptomatology reported above.  Also see Jacksonville Naval Hospital treatment records dated from November 2003 to August 2005.  Furthermore, the Board finds that the February 2008 opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

The Board concludes that service connection for neurological disorders of the right and left hands, diagnosed as chronic inflammatory demyelinating polyneuropathy, is warranted because the record contains medical evidence of a nexus between the in-service problems and the current disabilities.  See 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303; Hickson, supra.


ORDER

Service connection for a neurological disorder of the right hand, diagnosed as chronic inflammatory demyelinating polyneuropathy, is granted.

Service connection for a neurological disorder of the left hand, diagnosed as chronic inflammatory demyelinating polyneuropathy, is granted.



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


